                      Case 19-30929                Doc 15        Filed 11/11/19 Entered 11/11/19 09:19:57                               Desc Main
                                                                  Document     Page 1 of 12


Fill in this information to identify your case:


Debtor 1 Bradley                                                 Montgomery
                    First Name                 Middle Name              Last Name




Debtor 2 Kylie                                                   Montgomery
                                                                                                                                       Check if this is an amended
(Spouse, if filing) First Name                 Middle Name              Last Name                                                      plan, and list below the
                                                                                                                                       sections of the plan that have
                                                                                                                                       been changed.
United States Bankruptcy Court for the: Northern                   District Of: Illinois
                                                                               (State)

Case number: 19-30929
(If known)




 Official Form 113
 Chapter 13 Plan                                                                                                                                              12/17

   Part 1:         Notices

To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                        indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                        do not comply with local rules and judicial rulings may not be confirmable.

                        In the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                        have an attorney, you may wish to consult one.
                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                        confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                        Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                        Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.
                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
                        includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
                        be ineffective if set out later in the plan.


    1.1       A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial                   ✔ Included             Not included
              payment or no payment at all to the secured creditor

    1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in                    ✔ Included             Not included
              Section 3.4

    1.3       Nonstandard provisions, set out in Part 8                                                                            Included      ✔ Not included



   Part 2:            Plan Payments and Length of Plan


2.1 Debtor(s) will make regular payments to the trustee as follows:

          $ 2315.00                per month        for 60      months

             [and $                per month        for         months
          If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
          payments to creditors specified in this plan.
               Case 19-30929                Doc 15         Filed 11/11/19 Entered 11/11/19 09:19:57                                 Desc Main
                                                            Document     Page 2 of 12


2.2 Regular payments to the trustee will be made from future income in the following manner:
    Check all that apply.
     ✔ Debtor(s) will make payments pursuant to a payroll deduction order.

        Debtor(s) will make payments directly to the trustee.
        Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
     ✔ Debtor(s) will retain any income tax refunds received during the plan term.

        Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will
        turn over to the trustee all income tax refunds received during the plan term.
        Debtor(s) will treat income tax refunds as follows:


2.4 Additional payments.

    Check one.
     ✔ None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

        Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated amount,
        and date of each anticipated payment.
    [enter source]                                                                         $ 0.00                      [anticipated dt]

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ $138,900.00


 Part 3::     Treatment of Secured Claims


3.1 Maintenance of payments and cure of default, if any.

    Check one.
         None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
      ✔ The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
         the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
         directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
         trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
         filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
         arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
         is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
         paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
         column includes only payments disbursed by the trustee rather than by the debtor(s).

                                                                                Current       Amount of       Interest rate    Monthly plan    Estimated total
              Name of creditor                       Collateral              installment     arrearage (If   on arrearage      payment on       payments by
                                                                               payment           any)        (If applicable)    arrearage          trustee
                                                                              (including
     Wholesale Truck and Finance           2012 Peterbilt 389            $ 2,400.00        $ 0.00                   0.00 % $ 0.00             $ 0.00
                                                                         Distributed by:
                                                                              Trustee
                                                                         ✔    Debtor(s)


     CaIiber Home Loans                    257 E. 8th Rd. Dana, IL 61321 $ 1,241.00        $ 17,000.00              0.00 % $ 283.33           $ 91,460.00
                                                                         Distributed by:
                                                                         ✔    Trustee
                                                                              Debtor(s)



     Insert additional claims as needed.
                  Case 19-30929                    Doc 15             Filed 11/11/19 Entered 11/11/19 09:19:57                                       Desc Main
                                                                       Document     Page 3 of 12



3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
       The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
      ✔ The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
           listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
           claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of
           claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
           the secured claim will be paid in full with interest at the rate stated below.
           The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
           plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
           as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the
           proof of claim controls over any contrary amounts listed in this paragraph.
           The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
           of the debtor(s) or the estate(s) until the earlier of:
           (a) payment of the underlying debt determined under nonbankruptcy law, or
           (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                               Estimated
                                                                                                Amount of                                         Monthly        Estimated total
                               amount of                                    Value of                            Amount of
     Name of Creditor                                    Collateral                          claims senior to                   Interest rate    payment to        of monthly
                             creditor's total                               Collateral                        secured claim
                                                                                             creditor's claim                                     creditor         payments
                                 claim

                            $ 12,000.00         Bobcat                    $ 5,000.00         $ 0.00         $ 5,000.00                 5.50 % $ 95.91           $ 5,730.00
Stoller International
                            $ 5,833.00          2001 Ford Mustang         $ 6,000.00         $ 0.00         $ 5,833.00                 5.50 % $ 111.42          $ 6,685.00
One Main
                            $ 4,112.00          1995 Ford F150            $ 2,000.00         $ 0.00         $ 2,000.00                 5.50 % $ 38.20           $ 2,292.00
Comm Lenders

      Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506.

     Check one.

          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

      ✔ The claims listed below were either:

     (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
          personal use of the debtor(s), or
     (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
     These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or
     directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
     filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of
     claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).


                                                                                                                                                                       Estimated total
                                                                                                                    Amount of                         Monthly plan
                        Name of Creditor                                        Collateral                                           Interest rate                      payments by
                                                                                                                      claim                            payment
                                                                                                                                                                           trustee
      Prime Acceptance Corp                                   2009 Ford F150                                     $ 12,823.00                5.50 % $ 244.93            $ 14,696.00

                                                                                                                                                     Distributed by:

                                                                                                                                                     ✔ Trustee

                                                                                                                                                         Debtor(s)
              Case 19-30929                   Doc 15             Filed 11/11/19 Entered 11/11/19 09:19:57                                     Desc Main
                                                                  Document     Page 4 of 12


3.4 Lien avoidance.

    Check one.

     ✔ None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

      The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

       The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
       debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
       securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
       amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
       amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C.
       § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.


                      Information regarding judicial                                                                    Treatment of remaining secured
                                                                          Calculation of lien avoidance
                          lien or security interest                                                                                  claim

                   Name of creditor                    a. Amount of Lien                                            Amount of secured claim after
                                                                                                      $ 3,216.00    avoidance (line a minus line f)
                                                       b. Amount of all other liens
                   Tower Loan                                                                         $             $ ""
                                                       c. Value of claimed exemptions
                                                                                                      + $3,216.00   Interest rate (if applicable)
                   Collateral
                                                       d. Total of adding lines a, b, and c                                            %
                                                                                                      $ 6,432.00
                           Household Goods
                                                       e. Value of debtor(s)' interest in property                  Monthly payment on secured claim
                                                                                                      -$
                   Lien identification (such as                                                                     $
                   judgment date, date of lien         f. Subtract line e from line d.
                   recording, book and page                                                           $ 6,432.00
                   number)                                                                                          Estimated total payments on secured
                                                                                                                    claim
                                                       Extent of exemption impairment
                              8/10/17 Loan
                                                       (Check applicable box):                                      $
                                                       ✔ Line f is equal to or greater than line a
                                                       The entire lien is avoided. (Do not complete
                                                       the next column.)

                                                           Line f is less than line a.
                                                       A portion of the lien is avoided. (Complete
                                                       the next column.)


                   Name of creditor                    a. Amount of Lien                                            Amount of secured claim after
                                                                                                      $ 3,915.00    avoidance (line a minus line f)
                                                       b. Amount of all other liens
                   Mariner Finance                                                                    $             $ ""
                                                       c. Value of claimed exemptions
                                                                                                      + $3,915.00   Interest rate (if applicable)
                   Collateral
                                                       d. Total of adding lines a, b, and c                                            %
                                                                                                      $ 7,830.00
                           Household Goods
                                                       e. Value of debtor(s)' interest in property                  Monthly payment on secured claim
                                                                                                      -$
                   Lien identification (such as                                                                     $
                   judgment date, date of lien         f. Subtract line e from line d.
                   recording, book and page                                                           $ 7,830.00
                   number)                                                                                          Estimated total payments on secured
                                                                                                                    claim
                                                       Extent of exemption impairment
                           August 2017 Loan
                                                       (Check applicable box):                                      $
                                                       ✔ Line f is equal to or greater than line a
                                                       The entire lien is avoided. (Do not complete
                                                       the next column.)

                                                           Line f is less than line a.
                                                       A portion of the lien is avoided. (Complete
                                                       the next column.)
                 Case 19-30929              Doc 15         Filed 11/11/19 Entered 11/11/19 09:19:57                                Desc Main
                                                            Document     Page 5 of 12



                     Insert additional claims as needed.



3.5 Surrender of collateral.

Check one.

         None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

     ✔     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
         upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
         be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

          Name of Creditor                                                          Collateral



          CNAC                                                                      2007 Ford Explorer

         Insert additional claims as needed.


 Part 4:       Treatment of Fees and Priority Claims


4.1 General

    Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
    postpetition interest.


4.2 Trustee’s fees

    Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.000 % of plan payments; and
    during the plan term, they are estimated to total $ 13,890.00     .

4.3 Attorney’s fees

    The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,000.00             .

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

    Check one.

     ✔ None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

         The debtor(s) estimate the total amount of other priority claims to be $                    .

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

    Check one.

     ✔ None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

         The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
         governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision
         requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).

         Name of Creditor                                                                     Amount of claim to be paid

                                                                                              $

         Insert additional claims as needed.
               Case 19-30929                  Doc 15     Filed 11/11/19 Entered 11/11/19 09:19:57                                            Desc Main
                                                          Document     Page 6 of 12




 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
    providing the largest payment will be effective. Check all that apply.

            The sum of $                       .
                    % of the total amount of these claims, an estimated payment of $                             .
       ✔    The funds remaining after disbursements have been made to all other creditors provided for in this plan.
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00                                  .
           Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.


5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

       ✔ None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


           The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
           on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or directly by the
           debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
           The final column includes only payments disbursed by the trustee rather than by the debtor(s).

              Name of creditor                                                 Current            Amount of              Estimated total
                                                                               installment        arrearage to be        payments by
                                                                               payment            paid                   trustee
                                                                           $                  $                      $

                                                                           Distributed by:

                                                                                 Trustee

                                                                                 Debtor(s)

       Insert additional claims as needed.

  5.3 Other separately classified nonpriority unsecured claims. Check one.

       ✔ None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

           The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows


                                                                                                                                                          Estimated total
                                                                                                                 Amount to be          Interest rate
                           Name of creditor                Basis for separate classification and treatment                                                  amount of
                                                                                                                 paid on claim        (if applicable)
                                                                                                                                                            payments

                                                                                                             $                                      % $

       Insert additional claims as needed.
                Case 19-30929              Doc 15          Filed 11/11/19 Entered 11/11/19 09:19:57                                          Desc Main
                                                            Document     Page 7 of 12




 Part 6:       Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
    and unexpired leases are rejected. Check one.

     ✔ None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

         Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
         to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed
         by the trustee rather than by the debtor(s).
                                                                                  Current              Amount of                                                        Estimated total
                                        Description of leased property or                                                       Treatment of arrearage
           Name of creditor                                                     installment         arrearage to be                                                      payments by
                                               executory contract                                                     (refer to other plan section if applicable)
                                                                                 payment                 paid                                                               trustee
                                                                            $                   $                                                                   $

                                                                            Disbursed by:

                                                                                    Trustee

                                                                                    Debtor(s)

         Insert additional contracts or leases as needed




 Part 7:       Vesting of Property of the Estate


 7.1 Property of the estate will vest in the debtor(s) upon
      Check the applicable box:

      ✔     plan confirmation.
            entry of discharge.
            other:                                                              .


 Part 8:       Nonstandard Plan Provisions


 8.1 Check “None” or List Nonstandard Plan Provisions
     ✔     None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
 Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
               Case 19-30929                 Doc 15      Filed 11/11/19 Entered 11/11/19 09:19:57                              Desc Main
                                                          Document     Page 8 of 12


 Part 9:      Signature(s):


 9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,
must sign below.


   
       Signature of Debtor 1                                            Signature of Debtor 2

       Executed on                                                      Executed on
                     MM / DD / YYYY                                                   MM / DD / YYYY




     /s/ Joe C. Pioletti                                       Date    11/11/2019
       Signature of Attorney for Debtor(s)                               MM / DD / YYYY



 By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
 also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
 those contained in Official Form 113, other than any nonstandard provisions included in Part 8.
                  Case 19-30929                Doc 15       Filed 11/11/19 Entered 11/11/19 09:19:57                     Desc Main
                                                             Document     Page 9 of 12


Exhibit: Total Amount of Estimated Trustee Payments
     The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
     out below and the actual plan terms, the plan terms control.

a.   Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                          $ 91,460.00

b.   Modified secured claims (Part 3, Section 3.2 total)                                                  $ 14,707.00


c.   Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                             $ 14,696.00


d.   Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                   $


e.   Fees and priority claims (Part 4 total)                                                              $ 17,890.00


f.   Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                            $ 0.00

                                                                                                          $
g.   Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)

h.   Separately classified unsecured claims (Part 5, Section 5.3 total)                                   $


i.   Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)             $


j.   Nonstandard payments (Part 8, total)                                                           +     $


     Total of lines a through j                                                                           $ 138,753.00
  Case 19-30929      Doc 15    Filed 11/11/19 Entered 11/11/19 09:19:57        Desc Main
                                Document     Page 10 of 12




                    IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
IN RE:                                     )
                                           )
BRADLEY AND KYLE                           )
MONTGOMERY                                 )       BK NO. 19-30929
                                           )
                                           )       CHAPTER 13
       DEBTORS.                            )

                     PROOF OF SERVICE OF CHAPTER 13 PLAN

       The undersigned certifies that a copy of this pleading was served as set forth
below, from Eureka, IL, on November 11, 2019 to the following:


By Electronic Transmission
Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov


Karl Meyer on behalf of Creditor Caliber Home Loans, Inc.
ND-Four@il.cslegal.com


Glenn B Stearns
stearns_g@lisle13.com


VIA US Mail postage pre-paid and addressed as follows:


Ally Financial |Attn: Bankruptcy Dept|Po Box 380901|Bloomington, MN 55438-0901| ||
Capital One |Attn: Bankruptcy|Po Box 30285|Salt Lake City, UT 84130-0285| ||
CITIZENS EQUITY FIRST CREDIT UNION|PO BOX 1715|PEORIA IL 61656-
1715||||preferred
Childers Door Service |102 W. Walnut St.|Hudson, IL 61748| |||
      Case 19-30929   Doc 15    Filed 11/11/19 Entered 11/11/19 09:19:57        Desc Main
                                 Document     Page 11 of 12


CNAC|PO BOX 440|CHAMPAIGN IL 61824-0440||||preferred
Comm Lenders |1011 Shooting Park|Peru, IL 61354-1970| |||
Convergent Healthcare Recovery, Inc. |Po Box 6209|Department 0102|Champaign, IL 61826-
6209| ||
Credit One Bank |Attn: Bankruptcy Department|Po Box 98873|Las Vegas, NV 89193-8873| ||
DISCOVER FINANCIAL SERVICES LLC|PO BOX 3025|NEW ALBANY OH 43054-
3025||||preferred
ERC/Enhanced Recovery Corp |Attn: Bankruptcy|8014 Bayberry Road|Jacksonville, FL 32256-
7412| ||
Eastland Medical Plaza Surgicenter, LLC |1505 Eastland Dr|Bloomington, IL 61701-7906| |||
Eitan Weltman |Law Office of Eitan Weltman|802 N Clinton St Ste A|Bloomington, IL 61701-
3299| ||
ILLINOIS DEPARTMENT OF REVENUE|BANKRUPTCY UNIT|PO BOX
19035|SPRINGFIELD IL 62794-9035|||preferred
IL GastroenterologyPremier Med Group |C/O PRO COM SERVICES OF ILLINOIS, INC.|PO
BOX 202|SPRINGFIELD, IL 62705-0202| ||
INTERNAL REVENUE SERVICE|CENTRALIZED INSOLVENCY OPERATIONS|PO BOX
7346|PHILADELPHIA PA 19101-7346|||preferred
Ideal Auto Sales, Inc |2655 N 22nd St|Decatur, IL 62526-4745| |||
Law Of Ew |802 N. Clinton St.|Bloomington, IL 61701-3294| |||
Loan at Last |PO BOX 1193|Lac Du Flambeau, WI 54538-1193| |||
Mariner Finance |Attn: Bankruptcy|8211 Town Center Drive|Nottingham, MD 21236-5904| ||
McLean County Anesthesiology, Ltd. |1505 Eastland Dr Ste 1400|Bloomington, IL 61701-3534|
|||
Minonk Community Bank |137 W 5th St|Minonk, IL 61760-1207| |||
OneMain Financial |Attn: Bankruptcy|Po Box 3251|Evansville, IN 47731-3251| ||
Opportunity Financial, LLC |Attn: Bankruptcy|130 East Randolph St. Ste 3400|Chicago, IL
60601-6379| ||
PORTFOLIO RECOVERY ASSOCIATES LLC|PO BOX 41067|NORFOLK VA 23541-
1067||||preferred
Prime Acceptance Corp |Attn: Bankruptcy|Po Box 768|Sandy, UT 84091-0768| ||
  Case 19-30929       Doc 15     Filed 11/11/19 Entered 11/11/19 09:19:57           Desc Main
                                  Document     Page 12 of 12


Pro Com Services |Attn: Bankruptcy|Po Box 202|Springfield, IL 62705-0202| ||
Pro Md Clctn |Attn: Bankruptcy Dept|Po Box 10166|Peoria, IL 61612-0166| ||
Progressive Leasing |5651 W Talavi Blvd|Glendale, AZ 85306-1875| |||
State Collection Service |Attn: Bankruptcy|Po Box 6250|Madison, WI 53716-0250| ||
Stoller International |1451 Industrial Park Rd.|Minonk, IL 61760-9768| |||
Streator Farm Mart |1684 N 17th Rd|Streator, IL 61364-9458| |||
Sun Loan Company |1500 East Empire St #E6|Bloomington, IL 61701-7908| |||
TekCollect Inc |Attn: Bankruptcy|Po Box 1269|Columbus, OH 43216-1269| ||
Terry's Truck & Trailer Repair |31910 Bries Dr. #2|Dyersville, IA 52040-9631| |||
Total Loan Company |479 E Business Center Dr Suite 108|Mount Prospect, IL 60056-6037| |||
TOWER LOAN|P O BOX 320001|FLOWOOD MS 39232-0001||||preferred
Wholesale Truck And Fi |23970 Us 79 N|Kingwood, TX 77339| |||




                                                     /s/ Joe C. Pioletti


Pioletti Pioletti & Nichols
107 E. Eureka St.
Eureka, Il 61530
Fax: 309-423-1747
ARDC 6313734
